Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 1 of 62

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH, Case No. 1:18-cv-00681-RJL
Honorable Richard J, Leon

Plaintiff,

Vv.

EDWARD BUTOWSKY, AFFIDAVIT

MATTHEW COUCH OF MATTHEW COUCH

AMERICA FIRST MEDIA,

Defendants.

STATE OF ARKANSAS )
)ss.:

COUNTY OF BENTON )

Matthew Couch, being duly swom, says:

L. Tam a Defendant in the above-captioned action.

2. I make this affirmation in support of my Motion under Rule 60(b), and in support
of my Motions to Dismiss for Lack of Subject Matter Jurisdiction and for Modification of
Protective Order proposed to be filed following a meet and confer under Local Rule 7(m).

3. “America First Media,” which is named in the above-captioned lawsuit, has no
corporate or legal existence and cannot sue or be sued, It is simply a name, a moniker.

4, am also the sole shareholder of America First Media Group, Inc., which is a
dormant entity that does not have a bank account or a Federal EIN number and has never taken
corporate action of any kind.

5. Plaintiff filed a motion to compel against me in the above-captioned matter on July
23, 2019. Under the Local Rules of the District Court for the District of Columbia, I was entitled

to 14 days to respond to Plaintiff’s motion.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 2 of 62

6. On July 25, 2019 a status conference in the above-captioned matter was scheduled
for July 31, 2019. I received notice of the conference on August 1, 2019.

7, I was alerted to the existence of the conference by Eden P. Quainton, whose
admission to the District Court for the District of Columbia is pending. Mr. Quainton intends to
file an appearance on my behalf upon admission to the District Court. The Court had previously
advised me that as a pro se litigant I was ineligible to use the ECF filing system for submitting
documents and I reasonably rely on obtaining written notice of Court communications.

8. Because I had not received official notice and because Mr. Quainton only notified
me of the status conference shortly before it was scheduled to take place, I contacted the Court on
July 24, 2019 and requested permission to appear telephonically. Arranging travel from Arkansas
on such short notice was not practicable. The Court granted my request.

9. I participated in the status conference but was not given any opportunity to respond
to Plaintiff's Motion to Compel, for which I had not prepared a substantive opposition, as I had no
idea that the Court would entertain argument on the Motion before receiving my opposition, or
render a decision without giving me a chance to respond in writing.

10. At the status conference, the Court faulted me for appearing telephonically and
threatened to hold me in contempt, even though my request to appear telephonically had been
granted without objection. The Court then immediately moved on to announce its decision on the
Motion to Compel. At that point, I believed I had no right to say anything except in response to
the Court’s questions. Indeed, I was so flustered that when the Court asked whether I had taken
depositions before, I was unable to give a complete response. While I have not taken depositions
in court before, | have interviewed witnesses in deposition-like circumstances in the course of my

investigative work.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 3 of 62

ll. The day after the status conference, | contacted counsel for one of the other
Defendant, Edward Butowsky, Mr. Phillip Harvey, to discuss compliance with the Court’s order.
During the resulting phone call, | understood that Mr. Harvey and counsel for Plaintiff’s had met
privately with the Court outside of my presence when the Court had decided to grant Plaintiff’s
Motions to Compel.

12. On August 21, I provided Responses and Objections to Plaintiff's Request for
Production, together with the only documents relating to America First Media Group, Inc. in my
possession. On August 22, 2019, even though the present Rule 60(b) motion was pending (which
had been sent to the Court by ovemight mail on August 12, 2019 and served electronically on
opposing counsel the same day) and even though Plaintiff should have known that I could not be
compelled to produce discovery when I had not been given an opportunity to respond to Plaintiff’s
Motion to Compel and was in fact contesting the Motion, Plaintiff threatened to bring a further
motion to hold me in contempt if I did not fully comply with the Court’s order by 12:00 p.m. on
August 26, 2019. See Ex. B. hereto. Even though I do not believe I had an obligation to comply
with an order that was improperly entered and from which I am seeking relief, I produced 517
pages of responsive documents, together with a privilege log.

13. Atthe same time, I indicate to opposing counsel that a number of issues needed to
be addressed before I would be able to provide further documents, See Ex. A hereto.

14, First, the Protective Order that has been filed in this matter needs to be modified.
The order was entered when I was unrepresented and believed I would be unable to retain counsel
because of the controversial nature of the Plaintiff’s allegations. Among other things, the
Protective Order does not address audio recordings in sufficient detail. Certain individuals who
have been recorded have not given their consent to the use of the audio recordings in litigation.

The order doesnot specify whether transcripts of audio may be provided, who should bear the cost
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 4 of 62

of preparing transcripts of any audio recordings, and how transcripts are to be marked. To the
extent transcripts are permissible, Plaintiff should be required to bear the cost of preparing these
transcripts,

15. Moreover, I amalso in possession of certain recordings that contain highly sensitive
material, including information that has been shared with the United States House of
Representatives. The information contained in this material could put at risk the lives of certain
persons identified in the recordings. This material requires appropriate redactions and, possibly,
voice alteration, necessary for safety and national security. I have a duty to protect my sources
and potential witnesses.

16. In addition, in the course of my investigations, 1 have used a chat service through
which communications relevant to Plaintiff’s complaint may have been made. However, I do not
know how to separate out the relevant from irrelevant materials and believe it is Plaintiff’s burden
to pay for any costs associated with attempting to produce responsive material. I am willing to
work with Plaintiff to come up with the least burdensome approach.

17. I brought these issues to the attention of opposing counsel in producing responsive
documents to Plaintiff's Request for Production. See Ex. A.

18. Plaintiff responded by demanding production of documents related to Jack
Burkman, “The Thin Blue Line,” Defango and many others that had not been previously referenced
in Plaintiff’s request for documents from me. See Ex.C. Plaintiff has not explained why Dfango
and The Thin Blue Line are relevant to its case.

19. Plaintiff has also issued third party subpoenas to Jack Burkman, Jerome Corsi,
Randi Credico and Roger Stone. See Exs. D-G. These individuals are primarily concerned with

the Seth Rich murder and ties between Seth Rich and Wikileaks.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 5 of 62

20. ‘It appears Plaintiff’s real goal is to go on a fishing expedition for information
relating to Seth Rich and to attempt to shut down independent inquiry into the murder of Seth Rich
and his alleged ties to Wikileaks.

21, At the time the Protective Order was entered into, I was unrepresented and did not
appreciate how the order would affect my rights and address the audio recordings I have in my
possession.

22. —‘Plaintiff’s document requests are also overly broad and unduly burdensome.
Plaintiff is demanding all my phone records for the period from January 1, 2016 to the present
without providing any reason for his need for these records when he has already asked for “all
communications” relating to numerous individuals and entities. See ECF Document 71, Ex. 1,
Request No. R (“Mobile phone records sufficient to show all phone numbers and providers You
used at any time since January 1, 2016 and all Documents, including mobile phone billing records,
showing the calls You made or received since January 1, 2016 relating to the allegations in the
Complaint”), This request is not only absurdly overbroad, it is also impossible to comply with.
No-one could possibly remember the subject matter of calls 3 4 years ago.

23. With respect to my Twitter feed, | have made a point of not deleting my tweets
since well before the pending lawsuit. I believe it is important to preserve a record of one’s tweets,
unlike other social media personalities who delete tweets if they are controversial or become
unpopular. I am willing to provide Plaintiff access to my Twitter feed for any period Plaintiff
believes is relevant.

24. As to other electronic media that may contain responsive information, I am willing

to work with Plaintiff to come up with the least burdensome approach and methodology.

Dated: Rogers, Arkansas
September 3, 2019
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 6 of 62

 

Sworn to before me

 

 

Notary Public
4000 S Dixieland A-201
CYNTHIA A. HAMMONTREE Rogers, AR 72758
CARROLL COUNTY

NOTARY PUBLIC -- ARKANSAS
My Commission Expires July 18, 2023
Commission No, 12395044

 

 

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 7 of 62

CERTIFICATE OF SERVICE

Thereby certify that on Septernber 3, 2019, a copy of the foregoing was served
by agreement by electronic mail on the foregoing:

Joshua Riley

Meryl C. Governski

BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005

jriley@fsflip.com
mgovemski@bsflip.com

Micahel J. Gottlieb

WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.

Washington, D.C. 20006

mgottlieb@willkie.com

Philip Harvey

Harvey & Binnalli, PLLC
717 King Street, Suite 300
Alexandria VA 22314
United States of America
pharvey@harveybinnal.com

Matthew Couch
MATTHEW COUCH, pro se
4000 S Dixieland A-201
Rogers, AR 72758
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 8 of 62

Same Day Process <info@samedayprocess.com>

 

 

RUSH TODAY filing

1 message

 

Eden Quainton <equainton@gmail.com> Tue, Sep 3, 2019 at 3:26 PM
To: info@samedayprocess.com

As discussed with your colleague, enclosed please find for filing on a RUSH basis with the District Court for the District of
Columbia the documents below.

Eden P. Quainton

Quainton Law, PLLC

1001 Avenue of the Americas, 11th Floor
New York, NY 10018

Tel: 212.813.8389

Fax: 212.813.8390

Cell: 202.360.6296
www.quaintoniaw.com

 

10 attachments

i} Letter to D.C. Court .docx
33K

#) Affidavit of Matthew Couch.pdf
165K

Memorandum in Reply.pdf
205K

 

“ec Exhibit A - Couch to Governski.pdf
81K

#) Exhibit B - Governski email August 22 2019.pdf
156K

ar Exhibit C - Governski to Couch August 28 2019.pdf
272K

#) Exhibit E - Plfs Subpoena -- Burkman.pdf
362K

Exhibit D - Plfs Subpoena -- Corsi.pdf
752K

  

Exhibit F - Plfs Subpoena -- Stone.pdf
4 676K

a Edhibit G - Plfs Subpoena -- Credico.pdf
640K
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 9 of 62
8/28/2019 Gmail - Document Production

 

Gmail Eden Quainton <equainton@gmaii.com>

 

Document Production

 

Matt Couch <mattcouch@af-mg.com> Mon, Aug 26, 2019 at 12:49 PM

To: "Gottlieb, Michael" <MGottlieb@willkie.com>, Joshua Riley <JRiley@bsfllp.com>, Meryl Governski
<mgovernski@bsfilp.com>, Philip Harvey <pharvey@harveybinnall.com>
Cc: Eden Quainton <equainton@gmail.com>

Counsel,

Attached is my production in response to your document request.

| also have some audio files that | would be prepared to produce, but | have two concerns: (1) the proposed protective order
does not explicitly cover audio and (2) the proposed order does not deal with the need to redact information. | am in
possession of certain information that | am not comfortable producing even on an "Attorneys' Eyes Only" basis without the
redaction of names. As far as | can see, the proposed protective order was never "so ordered" by the judge (although
maybe | missed that). This is an issue that | want to address in the hearing on my 60(b) motion.

In addition, | have some other relevant electronic information, but | have not figured out how to separate what is responsive
to your request from what has no bearing whatsoever. | am open to discussing this issue with you and/or the court.

With respect to Twitter, you are free to download anything you think is relevant from my Twitter feed. | have not deleted any
tweets and | have no intention of doing so. | believe there is also a search function so that you can use any key words you
want to get information. For me to do print out all my tweets and send them to you would be unnecessarily expensive and
time-consuming.

| am also attaching a privilege log. Please note that some documents may need to be designated as confidential.

Finally, | understand you have received documents in response to your various subpoenas. Please provide those to me.

[2 Couch Production.pdf

 

# Couch Privilege Log.pdf
104K

https://mail.google.com/mail/u/07?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A 1642948893564393398&simpl=msg-f%3A164294889356...

a
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 10 of 62

9/2/2019 Gmail - Fwd: Revised Responses and Objections for America First Media

Camal Eden Quainton <equainton@gmail.com>

 

 

Fwd: Revised Responses and Objections for America First Media

 

Matt Couch <mattcouch@af-mg.com> Mon, Sep 2, 2019 at 5:48 PM
To: equainton@gmail.com

Sent from my iPhone

Begin forwarded message:

From: Meryl Governski <mgovernski@bsfllp.com>

Date: August 22, 2019 at 8:13:18 PM CDT

To: Matt Couch <mattcouch@af-mg.com>, "Gottlieb, Michael" <MGottlieb@willkie.com>, Joshua Riley
<jriley@bsfllp.com>

Subject: Re: Revised Responses and Objections for America First Media

Mr, Couch,

You have not complied with the Court’s order compelling you to respond to Plaintiff’s discovery
requests by August 21. The objections you sent to us last night, and again tonight as to AFM,
are long overdue and already have been waived, and many of those objections are improper in
any event. You have not actually produced any documents or records. You have not provided a
log that inventories responsive documents being withheld. You have not verified your
interrogatory responses. See Fed. R. Civ. P. 33(b)(5). You appear to be taking the position that
you refuse to produce any documents or records as to AFM, whose motion to be dismissed from
this case was denied. And you incorrectly have asserted both to us and to the Court that there is
not a protective order in place when in fact a protective order has been in place since June 21,
2018. See Dkt. 29.

Please produce all documents responsive to the First RFP and verify your interrogatory
responses by noon on Monday. We intend to seek appropriate relief, including an order holding
you in contempt, if you continue to refuse to do so.

Finally, we understand from your recent correspondence and representation to the Court that you
now are represented by counsel. Please promptly confirm whether you are in fact represented
by counsel and, if so, please provide your counsel’s contact information so we may
communicate directly with your attorney as appropriate. To the extent you are represented by
counsel, we request that your attorney enter a notice of appearance in the case.

Meryl Conant Governski
Associate

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.
Washington, DC 20005

(t) 202 895 7565

(f) 202 237 6131
mgovernski@bsfilp.com
www.bsfllp.com

On August 22, 2019 at 8:23:15 PM EDT, Matt Couch <mattcouch@af-mg.com> wrote:
https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A 1643601869980876573&dsqt=1 &simpl=msg-f%3A16436... 1/2
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 11 of 62
9/2/2019 Gmail - Fwd: Revised Responses and Objections for America First Media

Attached please find our revised Responses and Objections for America First Media, together with
this Defendant's production. There was an inadvertent error in the previous document. Please
disregard.

<AFMG Production.pdf>

<Responses and objections America First Media .pdf>

 

The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may
contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure
under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to
the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this communication is strictly
prohibited and no privilege is waived. If you have received this communication in error, please immediately notify the sender by replying to
this electronic message and then deleting this electronic message from your computer. [v.1 08201831BSF]

https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A 1643601 86998087657 3&dsqt=1 &simpl=msg-f%3A16436... 2/2
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 12 of 62
8/28/2019 Gmail - Document Production

 

Cmall Eden Quainton <equainton@gmail.com>

 

Document Production

 

Mery! Governski <mgovernski@bsfllp.com> Wed, Aug 28, 2019 at 9:35 AM
To: Matt Couch <mattcouch@af-mg.com>, Eden Quainton <equainton@gmail.com>
Cc: "Gottlieb, Michael" <MGottlieb@willkie.com>, Joshua Riley <jriley@bsfilp.com>

Mr. Couch,

We are in receipt of your email, production, and privilege log. While we reserve the right to challenge the sufficiency of your
production, we respond below to the points raised in your email and blatant deficiencies in your production. | note that we
are including Mr. Quainton on this email, who we understand will be entering an appearance in the case shortly and who
you have told us “does not object to your continuing to communicate with me directly.” We respectfully request Mr. Quainton
confirm that we have his approval to continue corresponding with you directly. Otherwise, this email should be construed as
a response to Mr. Quainton as your attorney.

First, your email stated that the Protective Order (“PO”) to which all parties, including yourself, stipulated was “never ‘so
ordered’ by the judge.” That is wrong. We are attaching Docket 29, which as you will see on page 15 Judge Leon signed
on June 19, 2018.

Second, you raised the concern that the PO “does not explicitly cover audio.” That is also wrong. The PO defines
“Discovery Material” to include “ documents, tangible things, discovery responses, deposition testimony and information,
including testimony (hereinafter ‘Discovery Material’).” In addition to the fact that any audio files you produce would be part
of your discovery responses, they also would qualify as “documents” defined in the Requests for Production (“RFP”).

See RFP Definitions (“Document” “means documents broadly defined in Rule 34 of the Federal Rules of Civil Procedure and
includes ... (ii) non-paper information of all kinds, including but not limited to, any computer generated or electronic data
such as digital videos, digital photographs, audio recordings, podcasts, Internet files . . . “); see also Rule 34 (defining
documents to include “sound recordings”). Your audio files are covered by the PO, and you are obliged to produce them
without further delay,

Third, your email states that the PO “does not deal with the need to redact information” and that you are “not comfortable
producing even on an ‘Attorneys’ Eyes Only’ basis without the redaction of names.” It does not matter whether you are
comfortable with producing information—you are legally required to do so, and if you refuse, we will seek not just an order
from the Court holding you in contempt, but we also will ask the Court to reimburse the attorney’s fees associated with us
having to prepare the request. You must produce responsive documents absent an applicable legal objection. You
personally agreed to the terms of the PO, and have not made a single request to modify it over the past year. See Dkt. 22;
29. Quite to the contrary, you actually argued that the PO was “too broad,” rather than too narrow, during negotiations. To
the extent that you wish to modify the existing protective order, you need to make a specific proposal for us to consider,
which we will do promptly and in good faith. But you may not withhold producing documents, after months of doing and
saying nothing, based on what you now describe as discomfort. The law does not permit you to make “broad allegations of
harm unsubstantiated by specific examples” in order to shield documents and “names” to which Mr. Rich is entitled to
prosecute his case. Alexander v. F.B.1., 186 F.R.D. 54, 57-58, 1998 WL 1048986 (D.D.C. 1998).

Fourth, you note, “I have some other relevant electronic information, but | have not figured out how to separate what is
responsive to your request from what has no bearing whatsoever.” All of Plaintiff's requests for production are relevant, and
you have the burden to produce ail documents responsive to our requests for production. See Fed. R. Civ. P. 34; Murphy v.
Price WaterhouseCoopers, LLP, 2006 WL 8446472, at *7 (D.D.C. May 22, 2006); Norden v. Samper, 544 F.Supp. 2d 43, 49
(D.D.C. 2008). Please let us know what search terms you have used to find documents responsive to Plaintiff's RFPs, and
we will be willing to meet and confer with you about refining the search terms.

Fifth, you suggest that it is our obligation, not yours, to download “anything [we] think is relevant” from your Twitter feed. But
that is not the law. You are obligated to produce your social media (which the RFPs define more broadly that just your
Twitter to include all forms of Social Media and to include non-public facing communications including private messaging).
See Shatsky, 312 F.R.D. at 223-24 (Leon, J) (calling it “absurd” to attempt to “shield publicly available documents from
discovery merely because of their accessibility”); see also U.S. Commodity Futures Trading Comm'n, 61 F. Supp. 3d at 7
(“It is not up to the party from whom documents are requested to pick and choose how to present relevant information...”).
As the registered user of your personal and AFM's Twitter accounts, as well as other Social Media accounts, you have the
sole authority to request that those Social Media providers provide a comprehensive collection of your accounts. See, e.g. ,
https://help.twitter.com/en/managing-your-account/how-to-download-your-twitter-archive. If you refuse to do so, we reserve
our rights to compel you to grant your Social Media providers authorization to do so.

https.//mail.google.com/mail/u/0?ik=f3a7 94café&view=pt&search=all&permmsgid=msg-f%3A 16431 17912080202467 &simpl=msg-f%3A164311791208... 113
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 13 of 62
8/28/2019 Gmail - Document Production

Sixth, our initial review of your production indicates you have produced less than 50 documents, a number of which are
duplicates and the bulk of which are articles from your own website. As you aware, the RFPs define Documents and
Communications broadly (as is consistent with the federal rules) and specifically request, inter alia, all Documents and
Communications that you have had with “any person or entity” about the Rich family and all Communications with anyone
named in the Complaint. Your production is clearly deficient. The production does not include any Social Media messages,
including direct messages from Twitter or Signal or Wickr (all of which your own production and productions from Defendant
Butowsky and third parties indicate you used to communicate about subject matter related to this lawsuit). Your production
does not include any materials from your many fundraising platforms. You produced only two text messaging threads (one
with Defendant Butowsky and the second with Rod Wheeler) and only seven emails (all between you and Defendant
Butowsky, although one incidentally includes an email from Mr. Whalen and Mr. Pierce). Your production fails to include
communications that we believe exist, for example among AFM team members or with: Cassandra Fairbanks; Malia
Zimmerman, Defango; any individuals at the U.S. House or Senate; current or former law enforcement or FBI investigators;
Jack Burkman; Detective Joseph Della Camera; or the individual who goes by Thin Blue Line. Given the public
representations you have personally made about the “mountains” of documents you possess, your production is clearly
incomplete. We reserve the right to challenge the sufficiency of your production and to seek all remedies available under
the law.

Finally, we have received document productions from a small number of third parties and will work with our document
vendor to stamp them with Bates numbers and provide them to you. It may take a short time to do so but we believe it is in
everyone's best interest to have marked documents and will bear the burden and expense of doing so.

Respectfully,
Meryl

Meryl Conant Governski
Associate

 

BOIES SCHILLER FLEXNER LLP

1401 New York Avenue, N.W.
Washington, DC 20005

{t) 202 895 7565

(f) 202 237 6131
mgovernski@bsfllp.com

www.bsfllp.com

From: Matt Couch [mailto:mattcouch@af-mg.com]

Sent: Monday, August 26, 2019 12:49 PM

To: Gottlieb, Michael; Joshua Riley; Meryl Governski; Philip Harvey
Ce: Eden Quainton

Subject: Document Production

Counsel,

Attached is my production in response to your document request.
https://mail.google.com/mail/u/0?ik=f3a7 94café &view=pt&search=all&permmsgid=msg-f%3A 164311791 2080202467 &simpl=msg-f%3A164311791208... 2/3
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 14 of 62
8/28/2019 Gmail - Document Production

| also have some audio files that | would be prepared to produce, but | have two concerns: (1) the proposed protective order
does not explicitly cover audio and (2) the proposed order does not deal with the need to redact information. | am in
possession of certain information that | am not comfortable producing even on an "Attorneys' Eyes Only" basis without the
redaction of names. As far as | can see, the proposed protective order was never "so ordered" by the judge (although
maybe | missed that). This is an issue that {| want to address in the hearing on my 60(b) motion.

In addition, | have some other relevant electronic information, but | have not figured out how to separate what is responsive
to your request from what has no bearing whatsoever. | am open to discussing this issue with you and/or the court.

With respect to Twitter, you are free to download anything you think is relevant from my Twitter feed. | have not deleted any
tweets and | have no intention of doing so. | believe there is also a search function so that you can use any key words you
want to get information. For me to do print out all my tweets and send them to you would be unnecessarily expensive and
time-consuming.

| am also attaching a privilege log. Please note that some documents may need to be designated as confidential.

Finally, | understand you have received documents in response to your various subpoenas. Please provide those to me.

 

Couch Production.pdf

 

The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain information
that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If the reader of this
electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby notified that any
dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you have received this communication in
error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
08201831BSF]

 

12 2018.06.21 (DI 029) Stipulated Protective Order Signed.pdf
793K

https://mail.google.com/mail/u/0?ik=3a794caf6&view=pt&search=all&permmsgid=msg-f%3A1 643117912080202467 &simpl=msg-f%3A164311791208... 3/3
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 15 of 62

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

Defendants.

Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon

PLAINTIFF AARON RICH’S
NOTICE OF INTENT TO SERVE
THIRD-PARTY SUBPOENA

 

 

TO ALL DEFENDANTS:

PLEASE TAKE NOTICE, that pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Plaintiff Aaron Rich intends to serve a third-party subpoena on Jerome Corsi. The

subpoena is attached to this Notice.

Dated: August 16, 2019

/s/ Michael J. Gottlieb

MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP

1875 K Street NW

Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000

mgottlieb@willkie.com

JOSHUA P. RILEY (D.C. Bar No. 1026900)
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
BOIES SCHILLER FLEXNER LLP

1401 New York Ave NW

Washington, DC 20005

Tel: (202) 237-2727

Fax: (202) 237-6131

jriley@bsfllp.com

mgovernski@bsfllp.com

Attorneys for Plaintiff Aaron Rich
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 16 of 62

CERTIFICATE OF SERVICE
I hereby certify that on August 16, 2019, a copy of the foregoing document was emailed
to Defendant Edward Butowsky, via his counsel Philip J. Harvey
at pharvey@harveybinnall.com, and Matthew Couch and America First Media via
Defendant Couch at mattcouch@af-mg.com. These Defendants consented in writing
to receive court documents via email pending registration to receive electronic notification

of filings.

Dated: August 16, 2019
/s/ Michael J. Gottlieb
MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP
1875 K Street NW
Washington, DC 20006
Tel: (202) 303-1000
Fax: (202) 303-2000
mgottlieb@willkie.com
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 17 of 62

AO 88B (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

Aaron Rich

Plaintiff
v.
Edward Butowsky et al.

 

Civil Action No, 1:18-cv-00681-RJL

 

Nee Nee ee ee ee

Defendant
SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Jerome Corsi
41 Copeland Rd Apt OA6, Denville, NJ 07834-9603

(Name of person to whom this subpoena is directed)

 

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Schedule A, attached below

 

Place: Willkie Farr & Gallagher LLP, c/o Michael Gottlieb Date and Time:
787 Seventh Avenue
New York, NY 10019-6099 September 6, 2019 10:00 am

 

 

 

(1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time: |

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: _ _ 08/16/2019 —

 

 

 

 

CLERK OF COURT Zoe
OR ‘ a
Signature of Clerk or Deputy Clerk 7” Conte: ¥ ae
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Aaron Rich ,

who issues or requests this subpoena, are:
Michael J. Gottlieb; Willkie Farr & Gallagher LLP, 1875 K Street, N.W., Washington, DC 20006; mgottlieb@willkie.com; 202 303 1442

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 18 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No, 1:18-cv-00681-RJL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

C I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) 5 or

 

© IT returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ a

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 19 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required, On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 20 of 62

SCHEDULE A

This subpoena for documents, including the Request for Documents (the “Request’),

shall be read and interpreted in accordance with the definitions and instructions identified below.
GENERAL DEFINITIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following definitions
shall apply:

1. Unless words or terms have been given a specific definition herein, each word or
term used herein shall be given its usual and customary dictionary definition.

2. The terms defined herein should be construed broadly to the fullest extent of their
meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

3. “Communication” means, in addition to its customary and usual meaning, every
contact of any nature, whether documentary, electronic, written or oral, formal or informal, at
any time or place and under any circumstances whatsoever whereby information of any nature is
transmitted or transferred by any means, including, but not limited to letters, memoranda,
reports, emails, text messages, instant messages, Social Media, telegrams, invoices,
telephone conversations, voicemail messages, audio recordings, face-to-face meetings and
conversations, or any other form of communication, and any Document relating to such contact,
including but not limited to correspondence, memoranda, notes or logs of telephone
conversations, e-mail, electronic chats, text messages, instant messages, direct or private
messages, correspondence in “meet ups” or chat rooms, and all other correspondence on Social
Media. Without limiting the foregoing in any manner, commenting as well as any act of

expression that is not directed at a specific person, or otherwise may not be intended to provoke a
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 21 of 62

response (such as a Social Media posting, “likes,” “shares,” or any other form of reacting to
another’s use of Social Media), are forms of communication.

4. “Complaint” means the complaint filed in the above-captioned litigation as ECF
docket entry number 3.

5. The term “relating to” means “concerning,” “referring to,” “describing,”
“evidencing,” or “constituting.”

6. “Document” or “Documents” means documents broadly defined in Rule 34 of the
Federal Rules of Civil Procedure and includes (i) papers of all kinds, including but not limited to,
originals and copies, however made, of letters, memoranda, hand-written notes, notebooks,
work-pads, messages, agreements, rough drafts, drawings, sketches, pictures, posters, pamphlets,
publications, news articles, advertisements, sales literature, brochures, announcements, bills,
receipts, credit card statements, and (ii) non-paper information of all kinds, including but not
limited to, any computer generated or electronic data such as digital videos, digital photographs,
audio recordings, podcasts, Internet files (including “bookmarks” and browser history), online
articles and publications, website content, electronic mail (e-mail), electronic chats, instant
messages, text messages, uploads, posts, status updates, comments, “likes”, “shares”, direct
messages, all Social Media activity, or any other use of ephemeral communications services or
Social Media, and (iii) any other writings, records, or tangible objects produced or reproduced
mechanically, electrically, electronically, photographically, or chemically. Without limiting the
foregoing in any way, every Communication is also a Document.

7. The term “Electronically Stored Information” or “ESI” is defined to be
synonymous tn meaning and equal in scope to the usage of “electronically stored information” in

Fed. R. Civ. 34(a)(1)(A). “ESI” includes data on all servers, including IP addresses, MAC
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 22 of 62

addresses, archived data, deleted data, and legacy data, as well as data on removable electronic
media and in any other location where documents relevant to the Request may be found.

8. “Social Media” means any forum, website, application, or other platform on
which persons can create, transmit, share, communicate, or comment upon any information,
ideas, or opinions, or otherwise engage in social networking, including but not limited to:
Twitter, Gab, MeWe, Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram,
Google+, 4chan, 8chan, Tumblr, Youtube, LinkedIn, Flikr, Reddit, Quora, Disquis, Slack,
Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as Signal,
WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Telegram, CyberDust.
Without limiting the foregoing in any manner, and by way of example only, the following are
Social Media activity: uploading, posting, commenting, reacting (e.g., “liking” a post), sharing,

and communicating on comment sections of Social Media.

 

SPECIFIC DEFINITIONS
1. Aaron Rich refers to “Aaron Nathan Rich,” the plaintiff in the above-captioned
litigation.
2. The “Rich Family” refers to the family of Seth Rich and includes, but is not

limited to, Seth Rich, Aaron Rich, Mary Rich, and Joel Rich.

3, “Seth Rich” refers to Seth Conrad Rich, the brother of the plaintiff in the above
captioned litigation.

4, “You,” “Your,” or “Yours” refers to Jerome Corsi, and includes all of Your
agents, representatives, or other persons, organizations, or others acting or purporting to act on

Your behalf, or under Your control.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 23 of 62

INSTRUCTIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following
instructions shall apply:

A, Your responses to the following Request shall be based on all knowledge and
information (whether or not hearsay or admissible) in Your possession, custody, or control.

B. Produce all responsive documents in Your possession, custody, or control,
regardless of whether such documents are possessed directly by You or persons or entities under
Your control.

C. Produce each responsive document in its entirety including with all attachments
or other matters affixed thereto. Documents attached to each other should not be separated.

D. Any alteration of a responsive document, including any marginal notes,
handwritten notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts,
revisions, modifications, and other versions of a document, is a responsive document in its own
right and must be produced.

E. If no responsive documents exist for the request, specifically state that no
responsive documents exist.

F, Certify that Your production is complete and correct in accordance with
specifications of the attached Certification that Response is Complete and Correct form provided
as Exhibit A.

G. If any otherwise responsive document was, but is no longer, in existence or in
Your possession, custody, or control, identify the type of information contained in the document,

its current or last known custodian, the location/address of such document, and the identity of all
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 24 of 62

persons having knowledge or who had knowledge of the document, and also describe in full the
circumstances surrounding its disposition from Your possession or control,

H. If You object to production in response to a specific request, You shall state with
particularity the basis for all objections with respect to such request. You shall respond to any
and all portions of any request that do not fall within the scope of Your objection.

I. Whether or not You object, You must preserve all Documents and
Communications relevant to the above-captioned matter, including all Documents and
Communications responsive to the Request.

J. Pursuant to Rule 45(e) of the Federal Rules of Civil Procedure, documents shall
be produced either (a) as they are kept in the usual course of business (in which case they shall
be produced in such fashion as to identify the department, branch, or office in whose possession
it was located and, where applicable, the natural person in whose possession it was found or the
server or central file in which it was found, and the address of each document’s custodian(s)), or
(b) segregated as responsive to a specific Request.

K. All Documents produced in electronic form shall include related metadata.
Produce in TIFF or native format (i.ec., Word documents as .DOC or .DOCX files, Outlook
emails as .PST files, Excel spreadsheets as .XLS or .XLSX files, Adobe PDF documents as .PDF
files). For all forms of ESI, ensure that ESI is provided in unencrypted form and free of
password protection.

L. In the event any Document or Communication is withheld on the basis of the

attorney-client privilege, work product doctrine, or any other right of non-disclosure on any other

basis, You shall produce a privilege log.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 25 of 62

DOCUMENTS TO BE PRODUCED
Document Request No. 1
All Documents and Communications relating to the Rich Family, including, but not limited
to, all Communications with Edward Butowsky, Matt Couch, America First Media,
Cassandra Fairbanks, Sean Hannity, Steven Bannon, Randy Credico, Roger Stone,
Alexander E. Jones, any employee, representative, or agent of Infowars.com, any other
individual or entity named in the Complaint or any agents or representatives of any of the

foregoing.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 26 of 62

EXHIBIT A

CERTIFICATION THAT RESPONSE IS CORRECT AND COMPLETE

I, , certify as follows:

 

1. The enclosed production of Documents and Communications were prepared and
assembled under my personal supervision;

2. The Documents and Communications contained in this production to the Subpoena are
authentic, genuine and what they purport to be;

3. Attached is a true and accurate record of all persons who prepared and assembled any
productions and responses to the Subpoena, all persons under whose personal supervision the
preparation and assembly of productions and responses to the Subpoena occurred, and all
persons able competently to testify: (a) that such productions and responses are complete and
correct to the best of such person's knowledge and belief, and (b) that any Documents produced
are authentic, genuine and what they purport to be; and

4. Attached is a true and accurate statement of those requests under the Subpoena as to which

no responsive Documents were located in the course of the aforementioned search.

Signature: Date:

 

 

Printed Name:

 

Address, e-mail and telephone number:

 

 

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 27 of 62

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

Defendants.

Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon

PLAINTIFF AARON RICH’S
NOTICE OF INTENT TO SERVE
THIRD-PARTY SUBPOENA

 

 

TO ALL DEFENDANTS:

PLEASE TAKE NOTICE, that pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Plaintiff Aaron Rich intends to serve a third-party subpoena on John Burkman.

The subpoena is attached to this Notice.

Dated: August 16, 2019

/s/ Michael J. Gottlieb

MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP

1875 K Street NW

Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000

mgottlieb@willkie.com

JOSHUA P. RILEY (D.C. Bar No. 1026900)
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
BOIES SCHILLER FLEXNER LLP

1401 New York Ave NW

Washington, DC 20005

Tel: (202) 237-2727

Fax: (202) 237-6131

jriley@bsfllp.com

mgovernski@bsfllp.com

Attorneys for Plaintiff Aaron Rich
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 28 of 62

CERTIFICATE OF SERVICE
I hereby certify that on August 16, 2019, a copy of the foregoing document was emailed
to Defendant Edward Butowsky, via his counsel Philip J. Harvey at
pharvey@harveybinnall.com, and Matthew Couch and America First Media via Defendant
Couch at mattcouch@af-mg.com. These Defendants consented in writing to receive

court documents via email pending registration to receive electronic notification of filings.

Dated: August 16, 2019
/s/ Michael J. Gottlieb
MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP
1875 K Street NW
Washington, DC 20006
Tel: (202) 303-1000
Fax: (202) 303-2000
mgottlieb@willkie.com

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 29 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

 

Aaron Rich

Plaintiff
Vv.
Edward Butowsky et al.

 

Civil Action No. 1:18-cv-00681-RJL

 

Nee eee ee ee

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: John "Jack" Burkman
1599 N Colonial Ter, Arlington, VA 22209-1426

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Schedule A, attached below

 

 

Place: Willkie Farr & Gallagher LLP, c/o Michael Gottlieb Date and Time:
1875 K Street, N.W.,
Washington, DC 20006 September 6, 2019 10:00 am

 

 

 

 

O) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P, 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: _08/16/2019

   

 

 

 

CLERK OF COURT
OR
Signature of Clerk or Deputy Clerk 7 Nertaactiney's siggy .
The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) _ Aaron Rich ,

- who issues or requests this subpoena, are:
Michael J. Gottlieb; Willkie Farr & Gallagher LLP, 1875 K Street, N.W., Washington, DC 20006; mgottlieb@willkie.com; 202 303 1442

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 30 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No, 1:18-cv-00681-RJL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

CI T served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) 3 or

 

(J I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 31 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

Q) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A patty or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials ov Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena,

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(ili) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) hen Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

Gi) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i} shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. lf information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 32 of 62

SCHEDULE A

This subpoena for documents, including the Request for Documents (the “Request”),

shall be read and interpreted in accordance with the definitions and instructions identified below.
GENERAL DEFINITIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following definitions
shall apply:

L. Unless words or terms have been given a specific definition herein, each word or
term used herein shall be given its usual and customary dictionary definition.

2. The terms defined herein should be construed broadly to the fullest extent of their
meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

3, “Communication” means, in addition to its customary and usual meaning, every
‘contact of any nature, whether documentary, electronic, written or oral, formal or informal, at
any time or place and under any circumstances whatsoever whereby information of any nature is
transmitted or transferred by any means, including, but not limited to letters, memoranda,
reports, emails, text messages, instant messages, Social Media, telegrams, invoices,
telephone conversations, voicemail messages, audio recordings, face-to-face meetings and
conversations, or any other form of communication, and any Document relating to such contact,
including but not limited to correspondence, memoranda, notes or logs of telephone
conversations, e-mail, electronic chats, text messages, instant messages, direct or private
messages, correspondence in “meet ups” or chat rooms, and all other correspondence on Social
Media. Without limiting the foregoing in any manner, commenting as well as any act of

expression that is not directed at a specific person, or otherwise may not be intended to provoke a
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 33 of 62

response (such as a Social Media posting, “likes,” “shares,” or any other form of reacting to
another’s use of Social Media), are forms of communication.

4, “Complaint” means the complaint filed in the above-captioned litigation as ECF
docket entry number 3.

5. The term “relating to” means “concerning,” “referring to,” “describing,”
“evidencing,” or “constituting.”

6. “Document” or “Documents” means documents broadly defined in Rule 34 of the
Federal Rules of Civil Procedure and includes (i) papers of all kinds, including but not limited to,
originals and copies, however made, of letters, memoranda, hand-written notes, notebooks,
work-pads, messages, agreements, rough drafts, drawings, sketches, pictures, posters, pamphlets,
publications, news articles, advertisements, sales literature, brochures, announcements, bills,
receipts, credit card statements, and (ii) non-paper information of all kinds, including but not
limited to, any computer generated or electronic data such as digital videos, digital photographs,
audio recordings, podcasts, Internet files (including “bookmarks” and browser history), online
articles and publications, website content, electronic mail (e-mail), electronic chats, instant
messages, text messages, uploads, posts, status updates, comments, “likes”, “shares”, direct
messages, all Social Media activity, or any other use of ephemeral communications services or
Social Media, and (iii) any other writings, records, or tangible objects produced or reproduced
mechanically, electrically, electronically, photographically, or chemically. Without limiting the
foregoing in any way, every Communication is also a Document.

7. The term “Electronically Stored Information” or “ESI” is defined to be
synonymous in meaning and equal in scope to the usage of “electronically stored information” in

Fed. R. Civ. 34(a)(1)(A). “ESI” includes data on all servers, including IP addresses, MAC
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 34 of 62

addresses, archived data, deleted data, and legacy data, as well as data on removable electronic
media and in any other location where documents relevant to the Request may be found.

8. “Social Media” means any forum, website, application, or other platform on
which persons can create, transmit, share, communicate, or comment upon any information,
ideas, or opinions, or otherwise engage in social networking, including but not limited to:
Twitter, Gab, MeWe, Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram,
Googlet, 4chan, 8chan, Tumblr, Youtube, LinkedIn, Flikr, Reddit, Quora, Disquis, Slack,
Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as Signal,
WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Telegram, CyberDust.
Without limiting the foregoing in any manner, and by way of example only, the following are
Social Media activity: uploading, posting, commenting, reacting (e.g., “liking” a post), sharing,

and communicating on comment sections of Social Media.

 

SPECIFIC DEFINITIONS
1. Aaron Rich refers to “Aaron Nathan Rich,” the plaintiff in the above-captioned
litigation.
2. The “Rich Family” refers to the family of Seth Rich and includes, but is not

limited to, Seth Rich, Aaron Rich, Mary Rich, and Joel Rich.

3, “Seth Rich” refers to Seth Conrad Rich, the brother of the plaintiff in the above
captioned litigation.

4, “You,” “Your,” or “Yours” refers to John “Jack” Burkman, and includes all of
Your agents, representatives, or other persons, organizations, or others acting or purporting to act

on Your behalf, or under Your control.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 35 of 62

INSTRUCTIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following
instructions shall apply:

A. Your responses to the following Request shall be based on all knowledge and
information (whether or not hearsay or admissible) in Your possession, custody, or control.

B. Produce all responsive documents in Your possession, custody, or control,
regardless of whether such documents are possessed directly by You or persons or entities under
Your control.

C. Produce each responsive document in its entirety including with all attachments
or other matters affixed thereto. Documents attached to each other should not be separated.

D. Any alteration of a responsive document, including any marginal notes,
handwritten notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts,
revisions, modifications, and other versions of a document, is a responsive document in its own
right and must be produced.

E. If no responsive documents exist for the request, specifically state that no
responsive documents exist.

F. Certify that Your production is complete and correct in accordance with
specifications of the attached Certification that Response is Complete and Correct form provided
as Exhibit A.

G. If any otherwise responsive document was, but is no longer, in existence or in
Your possession, custody, or control, identify the type of information contained in the document,

its current or last known custodian, the location/address of such document, and the identity of all
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 36 of 62

persons having knowledge or who had knowledge of the document, and also describe in full the
circumstances surrounding its disposition from Your possession or control.

H. If You object to production in response to a specific request, You shall state with
particularity the basis for all objections with respect to such request. You shall respond to any
and all portions of any request that do not fall within the scope of Your objection.

L Whether or not You object, You must preserve all Documents and
Communications relevant to the above-captioned matter, including all Documents and
Communications responsive to the Request.

J. Pursuant to Rule 45(e) of the Federal Rules of Civil Procedure, documents shall
be produced either (a) as they are kept in the usual course of business (in which case they shall
be produced in such fashion as to identify the department, branch, or office in whose possession
it was located and, where applicable, the natural person in whose possession it was found or the
server or central file in which it was found, and the address of each document’s custodian(s)), or
(b) segregated as responsive to a specific Request.

K. All Documents produced in electronic form shall include related metadata.
Produce in TIFF or native format (i.c., Word documents as .DOC or .DOCX files, Outlook
emails as .PST files, Excel spreadsheets as .XLS or .XLSX files, Adobe PDF documents as .PDF
files). For all forms of ESI, ensure that ESI is provided in unencrypted form and free of
password protection.

L. In the event any Document or Communication is withheld on the basis of the

attorney-client privilege, work product doctrine, or any other right of non-disclosure on any other

basis, You shall produce a privilege log.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 37 of 62

DOCUMENTS TO BE PRODUCED
Document Request No. 1
All Documents and Communications relating to the Rich Family, including, but not limited
to, all Communications with Edward Butowsky, Matt Couch, America First Media, Rod
Wheeler, Cassandra Fairbanks, Alicia Powe, Jacob Wohl, Alexander E. Jones, Roger
Stone, Jerome Corsi, any other individual or entity named in the Complaint or any agents

or representatives of any of the foregoing.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 38 of 62

EXHIBIT A

CERTIFICATION THAT RESPONSE IS CORRECT AND COMPLETE

I, , certify as follows:

 

1. The enclosed production of Documents and Communications were prepared and
assembled under my personal supervision;

2. The Documents and Communications contained in this production to the Subpoena are
authentic, genuine and what they purport to be;

3, Attached is a true and accurate record of all persons who prepared and assembled any
productions and responses to the Subpoena, all persons under whose personal supervision the
preparation and assembly of productions and responses to the Subpoena occurred, and all
persons able competently to testify: (a) that such productions and responses are complete and
correct to the best of such person's knowledge and belief; and (b) that any Documents produced
are authentic, genuine and what they purport to be; and

4. Attached is a true and accurate statement of those requests under the Subpoena as to which

no responsive Documents were located in the course of the aforementioned search.

Signature: Date:

 

 

Printed Name:

 

Address, e-mail and telephone number:

 

 

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 39 of 62

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

Defendants.

Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon

PLAINTIFF AARON RICH’S
NOTICE OF INTENT TO SERVE
THIRD-PARTY SUBPOENA

 

 

TO ALL DEFENDANTS:

PLEASE TAKE NOTICE, that pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Plaintiff Aaron Rich intends to serve a third-party subpoena on Roger Stone. The

subpoena is attached to this Notice.

Dated: August 16, 2019

/s/ Michael J. Gottlieb

MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP

1875 K Street NW

Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000

mgottlieb@willkie.com

 

JOSHUA P. RILEY (D.C. Bar No. 1026900)
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
BOIES SCHILLER FLEXNER LLP

1401 New York Ave NW

Washington, DC 20005

Tel: (202) 237-2727

Fax: (202) 237-6131

jriley@bsflip.com

mgovernski@bsfllp.com

Attorneys for Plaintiff Aaron Rich
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 40 of 62

CERTIFICATE OF SERVICE
I hereby certify that on August 16, 2019, a copy of the foregoing document was
emailed to Defendant Edward Butowsky, via his counsel Philip J.
Harvey at pharvey@harveybinnall.com, and Matthew Couch and America First Media
via Defendant Couch at mattcouch@af-mg.com. These Defendants consented in
writing to receive court documents via email pending registration to receive electronic

notification of filings.

Dated: August 16, 2019
/s/ Michael J. Gottlieb
MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP
1875 K Street NW
Washington, DC 20006
Tel: (202) 303-1000
Fax: (202) 303-2000
mgottlieb@willkie.com
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 41 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

 

Aaron Rich

Plaintiff
Vv.
Edward Butowsky et al.

 

Civil Action No, 1:18-cv-00681-RJL

 

Defendant
SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Roger Stone
5955 Pine Tree Dr, Miami Beach, FL 33140-2124

(Name of person to whom this subpoena is directed)

 

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Schedule A, attached below

 

‘Place: Boies Schiller Flexner, c/o Josh Riley Date and Time: |

| 100 SE Second Street, Suite 2800
Miami, FL 33134 September 6, 2019 10:00 am

 

 

CI Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 

 

Date: __ 98/16/2019

 

 

 

 

CLERK OF COURT
OR
Signature of Clerk or Deputy Clerk - ~ Nwtnettingy a sign .
The name, address, e-mail address, and telephone number of the attorney representing (name of party) _ Aaron Rich ,

_ who issues or requests this subpoena, are:
Michael J. Gottlieb; Willkie Farr & Gallagher LLP, 1875 K Street, N.W., Washington, DC 20006; mgottlieb@willkie.com; 202 303 1442

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 42 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00681-RJL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

(7 I served the subpoena by delivering a copy to the named person as follows:

 

on (date) ; or

 

O I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ eeceeeeee oe eee ene tene ceneninenee te si neeeeeenee

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 43 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

() For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—-which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena,
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted, To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a}) Committee Note (2013).

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 44 of 62

SCHEDULE A

This subpoena for documents, including the Request for Documents (the “Request”),

shall be read and interpreted in accordance with the definitions and instructions identified below.
GENERAL DEFINITIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following definitions
shall apply:

1, Unless words or terms have been given a specific definition herein, each word or
term used herein shall be given its usual and customary dictionary definition.

2. The terms defined herein should be construed broadly to the fullest extent of their
meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

3. “Communication” means, in addition to its customary and usual meaning, every
contact of any nature, whether documentary, electronic, written or oral, formal or informal, at
any time or place and under any circumstances whatsoever whereby information of any nature is
transmitted or transferred by any means, including, but not limited to letters, memoranda,
reports, emails, text messages, instant messages, Social Media, telegrams, invoices,
telephone conversations, voicemail messages, audio recordings, face-to-face meetings and
conversations, or any other form of communication, and any Document relating to such contact,
including but not limited to correspondence, memoranda, notes or logs of telephone
conversations, e-mail, electronic chats, text messages, instant messages, direct or private
messages, correspondence in “meet ups” or chat rooms, and all other correspondence on Social
Media. Without limiting the foregoing in any manner, commenting as well as any act of

expression that is not directed at a specific person, or otherwise may not be intended to provoke a
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 45 of 62

response (such as a Social Media posting, “likes,” “shares,” or any other form of reacting to
another’s use of Social Media), are forms of communication.

4, “Complaint” means the complaint filed in the above-captioned litigation as ECF
docket entry number 3.

>

5. The term “relating to” means “concerning,” “referring to,” “describing,”
“evidencing,” or “constituting.”

6. “Document” or “Documents” means documents broadly defined in Rule 34 of the
Federal Rules of Civil Procedure and includes (i) papers of all kinds, including but not limited to,
originals and copies, however made, of letters, memoranda, hand-written notes, notebooks,
work-pads, messages, agreements, rough drafts, drawings, sketches, pictures, posters, pamphlets,
publications, news articles, advertisements, sales literature, brochures, announcements, bills,
receipts, credit card statements, and (ii) non-paper information of all kinds, including but not
limited to, any computer generated or electronic data such as digital videos, digital photographs,
audio recordings, podcasts, Internet files (including “bookmarks” and browser history), online
articles and publications, website content, electronic mail (e-mail), electronic chats, instant
messages, text messages, uploads, posts, status updates, comments, “likes”, “shares”, direct
messages, all Social Media activity, or any other use of ephemeral communications services or
Social Media, and (iii) any other writings, records, or tangible objects produced or reproduced
mechanically, electrically, electronically, photographically, or chemically. Without limiting the
foregoing in any way, every Communication is also a Document.

7. The term “Electronically Stored Information” or “ESI” is defined to be

synonymous in meaning and equal in scope to the usage of “electronically stored information” in
y

Fed. R. Civ. 34(a)(1)(A). “ESI” includes data on all servers, including IP addresses, MAC
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 46 of 62

addresses, archived data, deleted data, and legacy data, as well as data on removable electronic
media and in any other location where documents relevant to the Request may be found.

8. “Social Media” means any forum, website, application, or other platform on
which persons can create, transmit, share, communicate, or comment upon any information,
ideas, or opinions, or otherwise engage in social networking, including but not limited to:
Twitter, Gab, MeWe, Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram,
Google+, 4chan, 8chan, Tumblr, Youtube, LinkedIn, Flikr, Reddit, Quora, Disquis, Slack,
Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as Signal,
WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Telegram, CyberDust.
Without limiting the foregoing in any manner, and by way of example only, the following are
Social Media activity: uploading, posting, commenting, reacting (e.g., “liking” a post), sharing,

and communicating on comment sections of Social Media.

 

SPECIFIC DEFINITIONS
1. Aaron Rich refers to “Aaron Nathan Rich,” the plaintiff in the above-captioned
litigation.
2. The “Rich Family” refers to the family of Seth Rich and includes, but is not

limited to, Seth Rich, Aaron Rich, Mary Rich, and Joel Rich.

3. “Seth Rich” refers to Seth Conrad Rich, the brother of the plaintiff in the above
captioned litigation.

4, “You,” “Your,” or “Yours” refers to Roger Stone, and includes all of Your agents,
representatives, or other persons, organizations, or others acting or purporting to act on Your

behalf, or under Your control.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 47 of 62

INSTRUCTIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following
instructions shall apply:

A. Your responses to the following Request shall be based on all knowledge and
information (whether or not hearsay or admissible) in Your possession, custody, or control.

B. Produce all responsive documents in Your possession, custody, or control,
regardless of whether such documents are possessed directly by You or persons or entities under
Your control.

Cc, Produce each responsive document in its entirety including with all attachments
or other matters affixed thereto. Documents attached to each other should not be separated.

D. Any alteration of a responsive document, including any marginal notes,
handwritten notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts,
revisions, modifications, and other versions of a document, is a responsive document in its own
right and must be produced.

E. If no responsive documents exist for the request, specifically state that no
responsive documents exist.

F, Certify that Your production is complete and correct in accordance with
specifications of the attached Certification that Response is Complete and Correct form provided
as Exhibit A.

G. If any otherwise responsive document was, but is no longer, in existence or in
Your possession, custody, or control, identify the type of information contained in the document,

its current or last known custodian, the location/address of such document, and the identity of all
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 48 of 62

persons having knowledge or who had knowledge of the document, and also describe in full the
circumstances surrounding its disposition from Your possession or control.

H. If You object to production in response to a specific request, You shall state with
particularity the basis for all objections with respect to such request. You shall respond to any
and all portions of any request that do not fall within the scope of Your objection.

I Whether or not You object, You must preserve all Documents and
Communications relevant to the above-captioned matter, including all Documents and
Communications responsive to the Request.

J. Pursuant to Rule 45(e) of the Federal Rules of Civil Procedure, documents shall
be produced either (a) as they are kept in the usual course of business (in which case they shall
be produced in such fashion as to identify the department, branch, or office in whose possession
it was located and, where applicable, the natural person in whose possession it was found or the
server or central file in which it was found, and the address of each document’s custodian(s)), or
(b) segregated as responsive to a specific Request.

K. All Documents produced in electronic form shall include related metadata.
Produce in TIFF or native format (i.e, Word documents as .DOC or .DOCX files, Outlook
emails as .PST files, Excel spreadsheets as .XLS or .XLSX files, Adobe PDF documents as .PDF
files). For all forms of ESI, ensure that ESI is provided in unencrypted form and free of
password protection.

L. In the event any Document or Communication is withheld on the basis of the

attorney-client privilege, work product doctrine, or any other right of non-disclosure on any other

basis, You shall produce a privilege log.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 49 of 62

DOCUMENTS TO BE PRODUCED
Document Request No. 1
All Documents and Communications relating to Seth Rich or the Rich Family, including, but
not limited to, all Communications with Edward Butowsky, Matt Couch, America First
Media, Sean Hannity, Andrew Miller, Randy Credico, Jerome Corsi, Steven Bannon,
Wikileaks or any representative thereof, Michael Flynn, Alexander E. Jones, any
representative or agent of Infowars.com, any other individual or entity named in the

Complaint or any agents or representatives of any of the foregoing.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 50 of 62

EXHIBIT A

CERTIFICATION THAT RESPONSE IS CORRECT AND COMPLETE

I, , certify as follows:

 

1, The enclosed production of Documents and Communications were prepared and
assembled under my personal supervision;

2. The Documents and Communications contained in this production to the Subpoena are
authentic, genuine and what they purport to be;

3, Attached is a true and accurate record of all persons who prepared and assembled any
productions and responses to the Subpoena, all persons under whose personal supervision the
preparation and assembly of productions and responses to the Subpoena occurred, and all
persons able competently to testify: (a) that such productions and responses are complete and
correct to the best of such person's knowledge and belief; and (b) that any Documents produced
are authentic, genuine and what they purport to be; and

4. Attached is a true and accurate statement of those requests under the Subpoena as to which

no responsive Documents were located in the course of the aforementioned search.

Signature: Date:

 

 

Printed Name:

 

Address, e-mail and telephone number:

 

 

 
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 51 of 62

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH
Plaintiff,

EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

Defendants.

Civil Action No. 1:18-cv-00681-RJL
Hon. Richard J. Leon

PLAINTIFF AARON RICH’S
NOTICE OF INTENT TO SERVE
THIRD-PARTY SUBPOENA

 

 

TO ALL DEFENDANTS:

PLEASE TAKE NOTICE, that pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Plaintiff Aaron Rich intends to serve a third-party subpoena on Randy Credico.

The subpoena is attached to this Notice.

Dated: August 16, 2019

/s/ Michael J. Gottlieb

MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP

1875 K Street NW

Washington, DC 20006

Tel: (202) 303-1000

Fax: (202) 303-2000

mgottlieb@willkie.com

JOSHUA P. RILEY (D.C. Bar No. 1026900)
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
BOIES SCHILLER FLEXNER LLP

1401 New York Ave NW

Washington, DC 20005

Tel: (202) 237-2727

Fax: (202) 237-6131

jriley@bsfllp.com

mgovernski@bsfllp.com

Attorneys for Plaintiff Aaron Rich
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 52 of 62

CERTIFICATE OF SERVICE
I hereby certify that on August 16, 2019, a copy of the foregoing document was
emailed to Defendant Edward Butowsky, via _—his counsel Philip J.
Harvey at pharvey@harveybinnall.com, and Matthew Couch and America First Media
via Defendant Couch at mattcouch@af-mg.com. These Defendants consented in
writing to receive court documents via email pending registration to receive electronic

notification of filings.

Dated: August 16, 2019
/s/ Michael J. Gottlieb
MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
WILLKIE FARR & GALLAGHER LLP
1875 K Street NW
Washington, DC 20006
Tel: (202) 303-1000
Fax: (202) 303-2000
mgottlieb@willkie.com
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 53 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Columbia
Aaron Rich )
Plain’
v. ) Civil Action No, 1:18-cv-00681-RJL
Edward Butowsky et al. )
)
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Randy Credico
4712 Vernon Blvd Apr 3R, Long Island City, NY 11101-5450

(Name of person to whom this subpoena is directed)

 

A Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Schedule A, attached below

 

Place: Willkie Farr & Gallagher LLP, c/o Michael Gottlieb Date and Time:
787 Seventh Avenue
New York, NY 10019-6099 September 6, 2019 10:00 am

 

 

 

 

 

1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: _ 08/16/2019

CLERK OF COURT | <
OR yf Li:

Signature of Clerk or Deputy Clerk . \rteitthiney ‘x sgnaiye

   

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) _ Aaron Rich ,

_ who issues or requests this subpoena, are:
Michael J. Gottlieb; Willkie Farr & Gallagher LLP, 1875 K Street, N.W., Washington, DC 20006; mgottlieb@willkie.com; 202 303 1442

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 54 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No, 1:18-cv-00681-RJL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

C1 I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) 3 or

 

(J I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 55 of 62

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

()) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) Fer Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

Gi) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

() shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Decuments. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 56 of 62

SCHEDULE A

This subpoena for documents, including the Request for Documents (the “Request”),

shall be read and interpreted in accordance with the definitions and instructions identified below.
GENERAL DEFINITIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following definitions
shall apply:

1, Unless words or terms have been given a specific definition herein, each word or
term used herein shall be given its usual and customary dictionary definition.

2. The terms defined herein should be construed broadly to the fullest extent of their
meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

3. “Communication” means, in addition to its customary and usual meaning, every
contact of any nature, whether documentary, electronic, written or oral, formal or informal, at
any time or place and under any circumstances whatsoever whereby information of any nature is
transmitted or transferred by any means, including, but not limited to letters, memoranda,
reports, emails, text messages, instant messages, Social Media, telegrams, invoices,
telephone conversations, voicemail messages, audio recordings, face-to-face meetings and
conversations, or any other form of communication, and any Document relating to such contact,
including but not limited to correspondence, memoranda, notes or logs of telephone
conversations, e-mail, electronic chats, text messages, instant messages, direct or private
messages, correspondence in “meet ups” or chat rooms, and all other correspondence on Social
Media. Without limiting the foregoing in any manner, commenting as well as any act of

expression that is not directed at a specific person, or otherwise may not be intended to provoke a
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 57 of 62

99° 66

response (such as a Social Media posting, “likes,” “shares,” or any other form of reacting to
another’s use of Social Media), are forms of communication.

4. “Complaint” means the complaint filed in the above-captioned litigation as ECF

docket entry number 3.

5. The term “relating to” means “concerning,” “referring to,” “describing,”
“evidencing,” or “constituting.”
6. “Document” or “Documents” means documents broadly defined in Rule 34 of the

Federal Rules of Civil Procedure and includes (i) papers of all kinds, including but not limited to,
originals and copies, however made, of letters, memoranda, hand-written notes, notebooks,
work-pads, messages, agreements, rough drafts, drawings, sketches, pictures, posters, pamphlets,
publications, news articles, advertisements, sales literature, brochures, announcements, bills,
receipts, credit card statements, and (ii) non-paper information of all kinds, including but not
limited to, any computer generated or electronic data such as digital videos, digital photographs,
audio recordings, podcasts, Internet files (including “bookmarks” and browser history), online
articles and publications, website content, electronic mail (e-mail), electronic chats, instant
messages, text messages, uploads, posts, status updates, comments, “likes”, “shares”, direct
messages, all Social Media activity, or any other use of ephemeral communications services or
Social Media, and (iii) any other writings, records, or tangible objects produced or reproduced
mechanically, electrically, electronically, photographically, or chemically. Without limiting the
foregoing in any way, every Communication is also a Document.

7. The term “Electronically Stored Information” or “ESI” is defined to be
synonymous in meaning and equal in scope to the usage of “electronically stored information” in

Fed. R. Civ. 34(a)(1)(A). “ESI” includes data on all servers, including IP addresses, MAC
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 58 of 62

addresses, archived data, deleted data, and legacy data, as well as data on removable electronic
media and in any other location where documents relevant to the Request may be found,

8. “Social Media” means any forum, website, application, or other platform on
which persons can create, transmit, share, communicate, or comment upon any information,
ideas, or opinions, or otherwise engage in social networking, including but not limited to:
Twitter, Gab, MeWe, Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram,
Googlet+, 4chan, 8chan, Tumblr, Youtube, LinkedIn, Flikr, Reddit, Quora, Disquis, Slack,
Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as Signal,
WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Telegram, CyberDust.
Without limiting the foregoing in any manner, and by way of example only, the following are
Social Media activity: uploading, posting, commenting, reacting (e.g., “liking” a post), sharing,

and communicating on comment sections of Social Media.

 

SPECIFIC DEFINITIONS
1. Aaron Rich refers to “Aaron Nathan Rich,” the plaintiff in the above-captioned
litigation.
2. The “Rich Family” refers to the family of Seth Rich and includes, but is not

limited to, Seth Rich, Aaron Rich, Mary Rich, and Joel Rich.

3, “Seth Rich” refers to Seth Conrad Rich, the brother of the plaintiff in the above
captioned litigation.

4. “You,” “Your,” or “Yours” refers to Randy Credico, and includes all of Your
agents, representatives, or other persons, organizations, or others acting or purporting to act on

Your behalf, or under Your control.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 59 of 62

INSTRUCTIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following
instructions shall apply:

A. Your responses to the following Request shall be based on all knowledge and
information (whether or not hearsay or admissible) in Your possession, custody, or control.

B. Produce all responsive documents in Your possession, custody, or control,
regardless of whether such documents are possessed directly by You or persons or entities under
Your control.

C. Produce each responsive document in its entirety including with all attachments
or other matters affixed thereto. Documents attached to each other should not be separated.

D. Any alteration of a responsive document, including any marginal notes,
handwritten notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts,
revisions, modifications, and other versions of a document, is a responsive document in its own
right and must be produced.

E. If no responsive documents exist for the request, specifically state that no
responsive documents exist.

F, Certify that Your production is complete and correct in accordance with
specifications of the attached Certification that Response is Complete and Correct form provided
as Exhibit A.

G. If any otherwise responsive document was, but is no longer, in existence or in
Your possession, custody, or control, identify the type of information contained in the document,

its current or last known custodian, the location/address of such document, and the identity of all
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 60 of 62

persons having knowledge or who had knowledge of the document, and also describe in full the
circumstances surrounding its disposition from Your possession or control.

H. If You object to production in response to a specific request, You shall state with
particularity the basis for all objections with respect to such request. You shall respond to any
and all portions of any request that do not fall within the scope of Your objection.

I. Whether or not You object, You must preserve all Documents and
Communications relevant to the above-captioned matter, including all Documents and
Communications responsive to the Request.

J. Pursuant to Rule 45(e) of the Federal Rules of Civil Procedure, documents shall
be produced either (a) as they are kept in the usual course of business (in which case they shall
be produced in such fashion as to identify the department, branch, or office in whose possession
it was located and, where applicable, the natural person in whose possession it was found or the
server or central file in which it was found, and the address of each document’s custodian(s)), or
(b) segregated as responsive to a specific Request.

K. All Documents produced in electronic form shall include related metadata.
Produce in TIFF or native format (i.ec., Word documents as .DOC or .DOCX files, Outlook
emails as .PST files, Excel spreadsheets as .XLS or .XLSX files, Adobe PDF documents as .PDF
files). For all forms of ESI, ensure that ESI is provided in unencrypted form and free of
password protection.

L. In the event any Document or Communication is withheld on the basis of the

attorney-client privilege, work product doctrine, or any other right of non-disclosure on any other

basis, You shall produce a privilege log.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 61 of 62

DOCUMENTS TO BE PRODUCED

Document Request No. 1

 

All Documents and Communications relating to the Rich Family, including, but not limited
to, all Communications with Edward Butowsky, Matt Couch, America First Media, Roger
Stone, Jerome Corsi, Sean Hannity, Malia Zimmerman, Cassandra Fairbanks, Alexander
E. Jones, any agent or representative of Infowars.com, any other individual or entity

named in the Complaint or any agents or representatives of any of the foregoing.
Case 1:18-cv-00681-RJL Document 79-1 Filed 09/03/19 Page 62 of 62

EXHIBIT A

CERTIFICATION THAT RESPONSE IS CORRECT AND COMPLETE

I, , certify as follows:

 

I, The enclosed production of Documents and Communications were prepared and
assembled under my personal supervision;

2. The Documents and Communications contained in this production to the Subpoena are
authentic, genuine and what they purport to be;

3. Attached is a true and accurate record of all persons who prepared and assembled any
productions and responses to the Subpoena, all persons under whose personal supervision the
preparation and assembly of productions and responses to the Subpoena occurred, and all
persons able competently to testify: (a) that such productions and responses are complete and
correct to the best of such person's knowledge and belief; and (b) that any Documents produced
are authentic, genuine and what they purport to be; and

4. Attached is a true and accurate statement of those requests under the Subpoena as to which

no responsive Documents were located in the course of the aforementioned search.

Signature: Date:

 

 

Printed Name:

 

Address, e-mail and telephone number:

 

 

 
